DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to supplemental Amendment
The amendments filed February -17-2021 have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 6, (Currently Amended) The collapsible imaging systems of claim 1 further comprises lens elements, each lens element having a polygon shaped surface area.

	Claim 9, (Currently Amended) The collapsible imaging systems of claim 1 further comprising a static filter operable for application in an electrical domain, said static filter having design features particularly cooperative with respect to physical optics.

ALLOWANCE
Applicant’s arguments see pages 6-10, filed 10/12/2015, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 

Claims 1, 6-10 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Eromaki et al. (20080106811 A1) teaches a collapsible imaging systems  comprising all elements of the imaging system are arranged off optical axis when the imaging system is collapsed; and 
wherein all lens elements form an image when the imaging system is in an imaging mode. 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “ a focusing power dependence further comprises a positive focus value for a lens nearest the optical axis and a decreasing focus value for all lens elements as function of their respective distance from the optical axis, the focusing power approaching zero at the lens array periphery.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph P Martinez/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3-1-21